EXHIBIT 10.1

Amendment 2009-1 to the Employment Agreement

This Amendment 2009-1 is entered into as of December 21, 2009 by and between ICT
Group, Inc, a Pennsylvania corporation (hereinafter called “Company”) and John
J. Brennan, an individual (hereinafter called “Employee”).

WHEREAS, Company and Employee have entered into that certain employment
agreement dated March 20, 2009 (hereinafter the “Employment Agreement”)
(capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Employment Agreement);

WHEREAS, Sykes Enterprises, Incorporated, a Florida corporation (“Parent”), SH
Merger Subsidiary I, Inc., a Pennsylvania corporation and a direct, wholly owned
subsidiary of Parent (“Merger Sub”), SH Merger Subsidiary II, LLC, a Florida
limited liability company and a direct, wholly owned subsidiary of Parent
(“Merger Sub II”), and the Company have entered into an Agreement and Plan of
Merger dated October 5, 2009, pursuant to which Merger Sub will merge with and
into the Company with the Company continuing as the surviving corporation (the
“Merger”), and immediately following the Merger, the Company will be merged with
and into Merger Sub II (the “Second Merger”);

WHEREAS, the Company desires to amend the Employment Agreement to restore the
Executive’s Base Salary to its original level and to cease paying the Executive
the reduced Temporary Base Salary, to clarify certain other issues under the
Employment Agreement, and to reform the Employment Agreement to clarify the
parties original intention with respect to the calculation of severance payable
under the Employment Agreement;

WHEREAS, in consideration of the continued employment of Employee, and deeming
it to be in Company’s best interest, Company and Employee now wish to amend
certain provisions of the Employment Agreement.

NOW, THEREFORE in consideration of the covenants and promise contained herein,
and intending to be legally bound hereby, Company and Employee hereby agree as
follows:

 

   1. Effective December 1, 2009, the Employee shall no longer receive the
Temporary Base Salary and instead the Employee’s gross annual base salary shall
revert to the Base Salary, as defined in Paragraph 4(a)(i) of the Employment
Agreement.

 

   2. Employee hereby agrees to convey shares held by Employee in ICT Marketing
Services, Inc., a Philippines company, or otherwise take action to relinquish
all rights to such shares, on the date the Employee terminates employment with
the Company.

 

   3. Paragraph 6(a)(ii) is hereby reformed in its entirety to reflect the
original intent of the parties to read as follows:

“Bonus Amount. Employee shall receive an amount equal to 300% of the combined
average of Employee’s bonuses for the two (2) completed fiscal years preceding



--------------------------------------------------------------------------------

Employee’s date of termination including amounts earned or payable with respect
to such completed fiscal years under the LTIP (without regard to any vesting
schedule) (the “Bonus Amount”), and such Bonus Amount shall be due and payable
to Employee only if the Board has determined with respect to the Severance
Period that the financial performance of the Company justifies the payment of
bonuses to other employees of the Company under applicable bonus plans. The
Bonus Amount (if any) under this Paragraph 6(a)(ii) shall be paid in equal
installments over the Severance Period and shall be paid pursuant to the
Company’s normal payroll practices, with the first payment being paid on the
first payroll date following Employee’s date of termination.”

 

   4. “(i)” in the second sentence of the first paragraph in Paragraph 10 is
hereby amended in its entirety to read as follows:

“(i) a material diminution in Employee’s salary and benefits (i.e., a reduction
of twenty percent (20%) or more); provided, however, that such a reduction
which, (a) prior to a Change in Control of the Company, is part of a general
salary or benefit reduction applicable to all senior executives of the Company
or any successor thereto; and (b) on or after a Change of Control of the Company
or such successor, is part of a general salary or benefit reduction applicable
to all senior executives of the acquiror (including for these purposes any
affiliate entity), or to which Employee expressly consents, shall not be deemed
to constitute Good Reason;”

 

   5. Paragraph 11(a) of the Employment Agreement is hereby amended by adding a
new subparagraph (iv) to read in its entirety as follows:

“(iv) Notwithstanding Paragraph 6(a)(ii), the Bonus Amount due to Employee as a
result of the Change of Control of the Company shall be due and payable to
Employee only if the Board determines with respect to the fiscal year
immediately prior to the year in which the Change of Control occurs, that the
financial performance of the Company justifies the payment of bonuses to other
employees of the Company under applicable bonus plans.”

 

   6. The Merger constitutes both a Designated Change of Control and Change of
Control (as such terms are defined in the Employment Agreement), resulting in
the acceleration of vesting of any equity awards made to Employee.

 

   7. The Employment Agreement, as amended by this Amendment, shall be binding
upon and inure to the benefit of Company and its successors and assigns
(including Parent, the surviving entity in the Second Merger or any of their
subsidiaries or affiliates), as applicable.

 

   8. In all respects not modified by this Amendment 2009-1, the Employment
Agreement is hereby ratified and confirmed.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

ICT GROUP, INC.     EMPLOYEE By:  

/s/    John A. Stoops

    Signature:  

/s/    John J. Brennan

          John A. Stoops               John J. Brennan